RECEIVED
                                                                           FIRST COURT OF APPEALS
                                                                               HOUSTON, TEXAS

                                                                                   JUL 1 3 2015
                                    NO. 01-14-00158-CR
                                                                            CHRISTO               RINE

                              IN THE COURT OF APPEALS                      CLERK      wr
                              FIRST DISTRICT OF TEXAS
                              HOUSTON CHRISTI, TEXAS



                               DJ CHRISTOPHER LOWE,

                                           APPELLANT



                                                VS.



                                     THE STATE OF TEXAS,

                                            APPELLEE




                  MOTION TO WITHDRAW FROM FRIVOLOUS APPEAL


      TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, Mark W. Racer, herein referred to as "Movant" in his capacity as

attorney appointed by the trial court to prepare an appeal for the Appellant, DJ CHRISTOPHER

LOWE, and submits this Motion to Withdraw from a Frivolous Appeal, and in support thereof

would show as follows:


        1. On August 15, 2013, in the 400th Judicial District Court of Fort BendCounty, Texas

            the Defendant waived a trial by jury and entered a plea of guilty to the indictment

            for delivery of a controlled substance in a drug free zone with intent to deliver.

            After the punishment phase of trial, the trial court sentenced Defendant to 75 years

            confinement in the Texas Department of Criminal Justice-Institutional Division.

            The trial court appointed Movant to prepare an appeal for Appellant.
 2. Movant has diligently searched and thoroughly reviewed the record, and has found

     no good faith basis upon which to appeal, and has determined that any appeal so

     advanced would be frivolous and without merit.

  3. Attached hereto as Exhibit "A" is a brief that sets out an analysis of the record that

      will not support error.

 4. Attached hereto as Exhibit "B" is a copy of a letter to Appellant that informs him of

     the right to proceed with an appeal on her own behalf.

WHEREFORE, Movant prays that he be allowed to withdraw from this cause and that

Appellant be allowed an extension of at least sixty (60) days after the receipt of his copies

of the record in order to submit a brief if he should so request.




                                                       Respectfully submitted,



                                                        A/US^
                                                       Mark W. Racer
                                                       Texas Bar No. 16448450
                                                       212 E. Burleson
                                                       Wharton, Texas 77488
                                                       (979)531-0322
                                                       (979)531-0355 Fax
                                                       Attorney for Appellant
                              CERTIFICATE OF DELIVERY


        This is to certify that a true and correct copy of the foregoing Motion to Withdraw has
been forwarded to counsel for the State of Texas, Mr. John Harrity, 309 South 4th Street, Suite
258, Richmond, Texas 77469 on this the 20th          day of    November                       ,
2014.




                                                              h^A c^>
                                                          Mark W. Racer
EXHIBIT A
      NO. 01-14-00158-CR


IN THE COURT OF APPEALS
FIRST DISTRICT OF TEXAS
    HOUSTON, TEXAS



 DJ CHRISTOPHER LOWE,

         APPELLANT



          VS.



  THE STATE OF TEXAS


         APPELLEE




 BRIEF FOR APPELLANT




                     Respectfully submitted,

                     Mark W. Racer
                     Texas Bar No. 16448450
                     212 E. Burleson
                     Wharton, Texas 77488
                     (979)531-0322
                     (409) 531-0355 FAX
                     Attorney for Appellant
                         IDENTITY OF THE PARTIES

Appellant-                  Mr. Thomas Phillip Allen

Appellee-                   The State of Texas


Counsel for Appellant-      Mr. Mark W. Racer
                            Texas Bar No. 16448450
                            212 E. Burleson
                            Wharton, Texas 77488
                            (979)531-0322
                            (979) 531-0355 FAX

Counsel for Appellee-       Mr. John Harrity
                            309 South Fourth Street, Suite 258
                            Richmond, Texas 77469
                            (281)341-4460
                            (281) 341-3440 Fax
                             TABLE OF CONTENTS


                                                 PAGE
1.   NAMES OF PARTIES                            3


2.   INDEX OF AUTHORITIES                        5


3.   STATEMENT OF THE CASE                       6


4.   ISSUES PRESENTED                            7


5.   STATEMENT OF FACTS                          8


6.   SUMMARY OF ARGUMENT                         9


7.   ARGUMENT                                    10


8.   PRAYER                                      13
                                     INDEX OF AUTHORITIES


CASES


Jacks vs. State, 871 S.W.2d 741 (Tex.Crim.App. 1994)

Strickland vs. Washington, 466 U.S. 668 (1984)


CONSTITUTION


U.S. Constitution Amendment VI


Texas Constitution Art. I. Sec. 10


STATUTES

Texas Code of Criminal Procedure Article 21.02


Texas Penal Code Annotated 12.32
                                STATEMENT OF THE CASE


       This case is a prosecution for aggravated sexual assault of a child. Appellant pled guilty

to the offense of aggravated sexual assault of a child on August 15, 2013. (CR 18-27). The Court

accepted the Appellant's plea of guilty and set the punishment phase of the trial for December 6,

2013. At the punishment phase of the case the trial court sentenced Appellant to 75 years in the

Texas Department of Criminal Justice-Institutional Division. (RR 13-14).
                                       ISSUES PRESENTED




                                   CERTIFICATE OF COUNSEL


       I, Mark W. Racer, counsel of record for Appellant, DJ Christopher Lowe, do hereby state

that I have diligently searched the record in Cause No. 10-DCR-055397, and have researched the

law applicable to the facts and issues contained therein, and it is my professional evaluation that

no reversible error is reflected in the record. Therefore, I am of the professional opinion that the

appeal is without merit and frivolous. In compliance with the applicable law pertaining to

appeals of this type, I have set forth no grounds of error that may arguably support an appeal.

       I have cause a copy of this brief to be served on the Appellant, accompanied by a letter

informing the Appellant of his right to examine the entire appellate record for the purpose of

filing a pro se brief. A copy of this letter has been attached to this brief




                                                                Mark W. Racer




                                                                                                  10
                                   STATEMENT OF FACTS


       Appellant was indicted for aggravated assault of a child. (CR 5). Appellant pled guilty to

the offense of aggravated assault of a child on August 15, 2013. (CR 18-25). The Court accepted

the Appellant's plea and set the punishment phase of the trial for December 6, 2013. On

December 6, 2013 Appellant was sentenced to 75 years in the Texas Department of Criminal

Justice-Institutional Division. (RR 13-14).




                                                                                               11
                                SUMMARY OF ARGUMENT


       Appellant was arrested and indicted aggravated sexual assault of a child. Appellant pled
guilty to the offense ofaggravated sexual assault ofa child. The Court accepted the Appellant's
plea and found Appellant guilty. The Court sentenced Appellant to 75 years in the Texas
Department of Criminal Justice-Institutioiial Division. There is no reversible error reflected in

the record.




                                                                                               12
                                          ARGUMENT


       Analysis of the pre-trial record

       Indictment


       The record contains no objection to the indictment at trial but was examined for error.

The requisites for a valid indictment as set forth in the Texas Code of Criminal Procedure, Art.

21.02 are:


              Commence with "In the name and by the authority of the State of Texas;"

              Presented in the district court of Fort Bend County;

              It was an act of a Fort Bend County grand jury;

              Contains the name of the accused;

              Recites the crime was committed within the jurisdiction of Fort Bend County;

              The date of the crime was prior to the date the grand jury convened;

              The recited offense tracks the language contained in the Texas Penal Code;

              Concludes with "Against the Peace and Dignity of the State"; and

               It was signed by the foreman of the grand jury.

       The indictment in this cause complied with all of the requirements of Texas Code of

Criminal Procedure, Art. 21.02. There was no error in the indictment.

       Analysis of the Trial Record

       On August .15, 2013, the Appellant changed his plea from "Not Guilty" to "Guilty". (CR

18-25). The legal effect of a voluntary and knowing plea of guilty without a plea bargain is to

waive all non-jurisdictional defects that occur before the entry of the plea. Jack vs. State, 871




                                                                                               13
S.W.2d 741 (Tex.Crim.App. 1994). If the Appellant wishes to overturn his plea on appeal, he

must show that it was not voluntarily given or that he was not properly admonished.

       Appellant    signed   Defendant's    Plea of Guilty        or Nolo      Contendere-Written

Admonishments, Waiver of Statutory and Constitutional Rights, and Written Stipulation and

Judicial Confession which was also signed by Appellant's attorney, the prosecutor and the trial

judge. (CR 19-24). The Appellant affirmed the following to the trial court:

               1. That he had fully consulted with his attorney before entering his plea and that

                   he was satisfied that his attorney had properly represented of him. (CR 22);

               2. That he had a right to a trial by jury and was giving Up that right. (CR 20);

               3. That he was pleading guilty voluntarily and that no one had coerced or

                   promised the Appellant anything to get him to plead guilty. (CR 22);

       Appellant's attorney confirmed that Appellant was competent and the Court found him to

be competent. (CR 24).

       The record indicates that the Appellant did receive the proper admonishments. Therefore,

a prima facie case is made that the plea was given knowingly and voluntarily. The record

contains no facts to support a conclusion that Appellant did not know what he was doing when

he entered his plea of "Guilty." No error was found.

Analysis of the Trial Record on Punishment

       Fairness of the Punishment

       Appellant was assessed punishment of seventy-five (75) years confinement in the Texas

Department of Criminal Justice-Institutional Division. If a punishment is excessive then such

punishment would be cruel and unusual under the Eighth Amendment and the Appellate Court


                                                                                                  14
should grant a new trial. In the instant case Appellant was charged with aggravated sexual assault

of a child. The range of punishment for this offense was imprisonment in the institutional

division for life or any term of not more that 99 years or less than 20 years and a fine not to

exceed $10,000.00. Tex. Penal Code Ann, 12.32 Vernon's 1994). Texas courts have consistently

held that where the trial court sentences a defendant within the statutorily prescribed range, then

the punishment is not cruel and unusual.

        Ineffective assistance of counsel


       In all proceedings, a person is entitled to the assistance of counsel." U.S.Const. Amend.

VI and Tex.Const.Art I, Sec. 10. In order to prevail on a claim of ineffective assistance of

counsel, the defendant must first show that trial counsel's performance was deficient. Second, the

defendant must show that this deficient performance prejudiced the defense which requires a

demonstration that counsel's errors were so serious as to deprive the defendant of a fair trial.

Strickland vs. Washington, 466 U.S. 668 (1984). In this case Appellant pled guilty to the offense

of aggravated sexual assault of a child. The trial court assessed the punishment of Appellant

within the range of punishment for the offense of aggravated sexual assault of a child. There is

ho valid claim of ineffective assistance of counsel.




                                                                                                 15
                                            PRAYER


       WHERFORE, Appellant respectfully requests that judgment of the trial court be reversed

and a new trial granted and any and all relief to which he may be entitled.



                                                             Respectfully submitted,




                                                             Mark W. Racer
                                                             Texas Bar No. 16448450
                                                             212 E.Burleson
                                                             Wharton, Texas 77488
                                                             (979)531-0322
                                                             (979) 531-0355 FAX
                                                             Attorney for Appellant


                                CERTIFICATE OF DELIVERY

       This is to certify that a true and correct copy of the foregoing brieffor Appellant has been
forwarded to counsel for the State of Texas, Mr. John Harrity, 309 South 4th Street, Suite 258,
Richmond, Texas 77469 on this the           day of                            , 2014.



                                                             Mark W. Racer




                                                                                                 16
EXHIBIT B




            17
                                     MARK W. RACER
                                     ATTORNEY AT LAW
                                         212 E.Burleson
                                     Wharton, Texas 77488
                                        (979)531-0322
                                      (979) 531-0355 Fax


                                       November 20,2014



                             ATTORNEY-CLIENT PRIVILEGE
Mr. DJ Christopher Lowe
TDCJ# 01912512
Telford Unit
3899 Hwy 98
New Boston, Texas 75570

       Re:     Cause No. 01-14-00158-CR; DJ Christopher Lowe vs. The State
               of Texas; In The Court of Appeals-First District

Dear Mr. Lowe:

       Enclosed please find a copy ofthe brief that was filed inyour case. Inthese circumstances
I have a responsibility to prepare a brief to the Court ofAppeals and advise them ofthe analysis I
have made ofthe record onyour behalf. In your case I did not find any error in the record.

       1 have also enclosed a Motion to Withdraw which has been sent to the Court of Appeals
for review. The justices will examine your case and determine if the brief that I have prepared
provided athorough search ofthe record for any possible point oferror. They will also determine
if I have drawn the proper conclusion that an appeal would be frivolous. Ifthe Court ofAppeals
determines that my brief is inadequate then they may order me to rebrief the case or order the
trial court to appoint a new appellate attorney to investigate the record and file a new brief.
       On the other hand, if the Court of Appeals agrees with my brief that the record is
insufficient to support a point of error, it does not end your right of appeal. You still have a right
to receive a copy of your record and prepare your own arguments. I have enclosed a copy of the
record in your case.

       If you have any other questions please contact us at this address.

                                                              Very truly yours,

                                                              Mark W. Racer

                                                                                                    18
19
                                                                                                              U.S     POSTAGE
                                                                                                                    PAID
                                                                                                              WHARTON,TX
                                                                                                                 77488
                                                                                                              Jljp no vi^
                                                                                  umrcosraTEs
                                                                                 POSTAL SERVICE                  AMOUNT""

                                                                                      iOOO
                                                                                                      77002
                                                                                                               $1.86
                                                                                                                00083490-04




         Mark W. Racer
         Attorney at Law
         212 E. Burleson
         Wharton, Texas 77488

                                                                                 FILED IN
                                                                           1ST COURT OF APPEALS
                                                  •




                                                                             HOUSTON. TEXAS

                                                                             JUL 1 3 2015
                                                                           CHRISTOPHER A. PRINE
                                Clerk, FirstCourt ofAppeals
-:                                                                     n   rnK         ......     —
                                301 Fannin
                                Houston, Texas 77002
y    •


                                                              MAIL RECEIVED




                                                              I       RECEIVED ~~
                                                              IFIRST COURT OF APPEALS
                                                                  HOUSTON, TEXAS

                                                                   JUL 1 3 2015
                                                              I CHRISTOPHER A. PRINE
                                                              ICLERK